Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000541
                                                       31-AUG-2015
                                                       10:09 AM



                          SCWC-12-0000541

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         DONNALYN M. MOSIER,
                   Respondent/Plaintiff-Appellee,

                                vs.

               KEITH PARKINSON AND SHERRI PARKINSON,
                 Petitioners/Defendants-Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000541; CIVIL NO. 1RC12-1-1471)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioners/Defendants-Appellants’ Application for

 Writ of Certiorari, filed on July 21, 2015, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, August 31,2015.

 Keith Parkinson and              /s/ Mark E. Recktenwald
 Sherri Parkinson
 petitioners pro se               /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson